I concur in the result. I would have been better satisfied had the commission made more complete findings on the issues. The statute, Comp. Laws of Utah 1917, § 4834, I think, contemplates that the commission shall make findings of ultimate facts. The section further provides that the findings and conclusions of the commission on questions of fact shall be final and shall not be subject to review and that a review by this court shall not extend further than "to determine whether the commission regularly pursued its-authority, including a determination of whether the order or decision" violated any right under either the state or federal constitution. Section 4830 forbids the commission from raising any rate or charge, etc., or altering any contract, etc., "except upon a showing before the commission and a finding by the commission that such increase is justified." Subdivision 1.
The telephone company asked an increase of rates or charges for a business individual line in Logan City from $60 to $72 per annum; a business two-party line from $48 to $60 per annum; a residence individual line from $30 to $36 per annum; a residence two-party line from $27 to $30 per annum; and a residence four-party line from $24 to $24 per annum. This was put on the alleged ground that subscriber stations in Logan numbering 1,405 in December, 1915, increased to 2,141 subscriber stations in 1926, which resulted in a consequent increase in the investment plant, in carrying increased charges and expenses from August, 1919, to December, 1926, and of an added exchange plant at a cost of $44,640, and as the subscriber stations increased, the exchange plant became "more complex," requiring larger poles and longer aerial cables; that the revenues derived from operation in 1926 were not sufficient to pay an annual return of 8 per cent "on the average value of the property" for that year, and left a deficit in such respect of about $16,000; and that "taking 1913 values as a basis, telephone service in Logan has increased in cost to consumers less than *Page 453 
20 per cent as compared to an increase in the cost of living of approximately 78 per cent."
The material allegations were denied by Logan City. It further alleged that the maximum rates which could be charged were fixed by the franchise granted by the city to the telephone company and that the demanded increase of rates was not in accordance therewith and was excessive and that Logan City exchange was already paying a higher rate or percentage of return considering the value of the property invested than any other exchange in the state; that the Logan exchange had an unduly large share of rural lines which were not revenue producing and which were operated and maintained by the company as a part of its telephone system in the state, and that it was unfair and unreasonable to increase the rate of patrons using phones in Logan City to meet deficits in the operation of the rural lines, and that the increase of rates in the city was discriminatory and unreasonable; that whatever cost or expense was incurred from 1919 to 1926 in enlarging the Logan exchange plant was incurred by extensions of lines and service in rural districts and by abandoning pole lines in violation of an agreement between the city and the company to be used and maintained in common by the city and the company.
Complaint is made that all of the material issues were not disposed of by the findings. Were this a law action tried to a court, I think it well could be said that all of the material issues were not disposed of by the findings and that a judgment based upon them rested on insufficient findings. But the question is: Does the same rule as to findings in such an action apply to proceedings before the commission? I doubt that. While findings of some sort are required, yet I doubt that they are required to be as complete as in a law action tried to a court.
No finding is made as to the pleaded franchise fixing a maximum rate or charge. If on a prior hearing in another proceeding between the same parties the franchise as to rates was involved and a ruling made on the subject adverse *Page 454 
to the city, the commission could have so found. That would have disposed of the issue. But the question is presented and argued here as though it still was at large. Nevertheless no finding is made that any such determination or adjudication was made or that the rate as fixed by the franchise is discriminatory, or is or has become unreasonable, or that it for any other reason is no longer of binding effect. Nothing is said about it.
The commission found that the value of the company's physical property at the Logan exchange in 1919, eight or nine years prior to this hearing, was $205,336; that since that time additions and betterments have been added of the value of $44,640; that in 1919 the commission established "a basis for Interest During Construction, Going Value and Working Capital" and "applying such basis to the physical value at Logan" made an additional value of $45,571, or a total valuation of physical property at Logan City of $295,548 for rate-making purposes, and on that basis the operation at Logan City for 1926 showed a return of only 2.37 per cent of the average value of such property; and that if the rates prayed for were granted, the annual return would be only 4.86 per cent. It appears that for rate-making purposes the value of the physical property of the company at Logan City was considered as of a valuation made in 1919 instead of a valuation at the time of the hearing, and upon the further consideration, as alleged by the company and as found by the commission, "that since 1913 and taking 1913 values as a basis, telephone service in Logan has increased in cost to the consumers less than 20 per cent, as compared to an increase in the cost of living of 78 per cent." It is common knowledge that during the war and for several years thereafter, values of all kinds of property, real and personal, including all kinds of material and products, etc., were highly inflated, and cost of living greatly increased; but of recent years have been and now are greatly deflated and lessened. The findings, which are set forth in the prevailing opinion, as to the "jointly owned poles," in view of *Page 455 
the issue presented in such respect and as heretofore indicated, and the findings with respect to the claim of the protestant that the rural lines for rate-making purposes should be considered as a part of the entire telephone system rather than as a part of the Logan exchange, constitute no findings of facts or of conditions upon which a conclusion one way or the other may be deduced with respect to such issues.
Thus, it may well be doubted whether the findings as made are sufficient to support the order. The sufficiency of them is challenged. But until some rule or decision of this court is announced as to how full or complete findings of the commission should be, whether as full as in a law action which to uphold a judgment all of the material issues must be disposed of by findings or whether findings of less completeness suffice, final orders of the commission should not be disturbed because it may be thought the findings are not as full or complete as they should be, unless it appears that the order was based on wrong or misconceived or misapplied principles of law, or that the order is against or is not sufficiently supported by evidence. Leaving the findings and going into the record evidence transmitted to us, I am not prepared to say that the order is not sufficiently supported by the evidence.
I therefore on the record evidence concur in the affirmance of the order.